                                UNITED STATES DISTRICT COURT                                             JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-1214-JFW(JCx)                                                   Date: April 16, 2019
Title:        Sobina, Inc. -v- Foremost Insurance Company, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER REMANDING ACTION TO LOS ANGELES
                                           COUNTY SUPERIOR COURT

      On August 14, 2018, Plaintiff Sobina, Inc. (“Plaintiff”) filed a Complaint against Defendant
Foremost Insurance Company, Grand Rapids, Michigan (“Defendant”) in Los Angeles County
Superior Court. On February 20, 2019, Defendant filed a Notice of Removal, alleging that this
Court has jurisdiction pursuant to 28 U.S.C. § 1332(a).

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the party invoking federal jurisdiction, Defendant bears the burden of demonstrating that
removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v. Touche
Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

       Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See
28 U.S.C. § 1332. For the purposes of diversity jurisdiction, a corporation is a citizen of any state
where it is incorporated and of the state where it has its principal place of business. 28 U.S.C. §
1332(c). Although Defendant alleges in its Notice of Removal that Plaintiff is a “corporation
organized and existing under the laws of the State of Nevada,” Defendant fails to allege Plaintiff’s
principal place of business. See Notice of Removal at ¶ 4.

      Accordingly, this action is REMANDED to Los Angeles County Superior Court for lack of
subject matter jurisdiction. See 28 U.S.C. § 1447(c).

       IT IS SO ORDERED.

                                                                                    Initials of Deputy Clerk sr
